Title: To James Madison from James Monroe, 5 August 1815
From: Monroe, James
To: Madison, James


                    
                        
                            Dear Sir
                        
                        Augt. 5. 1815
                    
                    I return the papers relating to Fort Washington with my entire concurrence in the result proposed in the report of mr Dallas; that major L’Enfant be no longer employd & that the superintendance be committed to an officer of the Corps of Engineers. I submit it however for consideration, whether a milder term than, “discharg’d,” may not be used. He came into the service at a distressing period rather by compulsion than as a volunteer. The people of Georgetown drew him out, & I continued him in consequence of his services in our revolution, under Generals Duportail & Lafayette. Our more skilful Engineers were then on the frontiers. He is not suspected of dishonesty, & chargd only with having had or presented no plan. To get rid of him is all that is necessary, and that may perhaps be done by stating that since the derangment of the army, there are so many of the corps of Engineers unemployed, that it is deem’d improper to retain any who were engaged in temporary service. The dismission of the Qr Mr., & perhaps others, for criminal misconduct, makes the manner, more an affair, of delicacy, as to the major.
                    The papers which you have forwarded by this days mail will be returnd by that of tomorrow. Mr. Crawford will probably be able to explain every thing relating to the stay of mr Clay & mr Gallatin, after the sailing the neptune, & give other interesting information of the state of affairs in Europe. Affecy. yours
                    
                        
                            Jas Monroe
                        
                    
                